Citation Nr: 0425777	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-17 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
March 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim seeking 
entitlement to service connection for keratosis and skin 
cancer. 

In May 2004, the veteran appeared and testified at a personal 
hearing via videoconference.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  The evidence shows no complaints, treatment, or findings 
of sunburns, keratosis or skin cancer in service.

2.  The veteran was not treated for or diagnosed with 
keratosis and skin disorders until many years after service.

3.  The veteran's skin disorder is not shown by competent 
medical evidence to be related to an injury, disease, or 
event in service.  


CONCLUSION OF LAW

The veteran's skin disability due to sun exposure was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's March 1946 separation examination report 
indicated normal skin, hair and glands.  The report contained 
no remarks on abnormalities not otherwise noted.  There was 
no summary of defects noted.

According to a letter dated April 2000 by Dr. G.M., a biopsy 
specimen was obtained from a lesion located on the veteran's 
left shoulder during his March 2000 dermatology evaluation at 
the Mayo Clinic.  Examination of the specimen showed a 
compound nevus with mild cytologic and architectural atypia.  
The lesion required further treatment with excision surgery.  
Dr. G.M. stated that because this was an atypical lesion and 
due to a chance of reoccurrence, the veteran should have 
future skin evaluations to detect any new or recurrent skin 
cancers. 

In May 2001, the veteran filed a claim seeking service 
connection for solar keratosis and cancerous skin conditions.  
He indicated that these conditions were related to his 
continuous sun exposure and sunburns while on active duty.  

According to a letter dated December 2001, Dr. D.B. indicated 
that she began caring for the veteran's skin problems in 
September 2000.  The veteran had a history of actinic 
keratoses at that point, but no actual skin cancers.  At the 
veteran's initial evaluation, five actinic keratoses were 
found on the upper back, left forearm and left hand.  They 
were treated with liquid nitrogen.  The veteran was treated 
in January 2001, and that time, Dr. D.B. noted the presence 
of multiple ill-defined actinic keratoses on the veteran's 
forearms and hands.  These areas were treated with Efudex 
cream for three weeks.  The veteran subsequently had a 
dermatitic response from the Efudex, indicating the presence 
and treatment of actinic keratoses and/or early skin cancers.  
At a July 2001 treatment, six lesions located on the 
veteran's face, ear and forearm were treated with liquid 
nitrogen.  



In the December 2001 letter, Dr. D.B. noted that actinic 
keratoses were almost always caused by excessive sun 
exposure.  Numerous sources indicated that sun damage to the 
skin accumulates over the years so that even small exposures 
will add to the lifetime total.  Dr. D.B. stated that while 
she could not say that the veteran's exposure to subtropical 
conditions was the sole cause of his current skin condition, 
she could say with all certainty that it contributed to the 
problem.  According to Dr. D.B., what level of contribution 
this environmental exposure had no one can ascertain.  Dr. 
D.B. stated that she would never purport that the veteran's 
skin condition was entirely due to his being placed in the 
environments the military placed him.  However, the physician 
truly believed that the veteran's experiences while in the 
military did have an impact on his dermatologic condition.

In a statement received January 2002, the veteran indicated 
that he was not offered sunscreen lotion to protect his skin 
during active duty.  He eventually got special permission to 
wear a full-length shirt for sun protection purposes.  He 
stated that solar keratosis and sunburn damage by UVA/UVB 
rays are cumulative.  The veteran stated that following his 
discharge from service in March 1946, he proceeded to garden, 
play baseball and softball, wash the car and mow yards.  
Sometimes, he did so without enough protection from the suns 
harmful rays, and he indicated that he got sunburned as a 
result.

In a separate statement dated January 2002 addressed to Dr. 
G.M., the veteran indicated that his skin damage was 
cumulative, resulting from repeated sunburns before the age 
of 18 to 20.  He stated that during service, he spent 
approximately 15 months in generally subtropical climates.  
He was stationed at Jacksonville, Florida; Miami/Ft. 
Lauderdale, Florida; San Luis Obispo, California; and Moffett 
Field outside San Francisco, California.

In June 2002, the veteran received a VA examination.  
According to the exam report, the veteran stated that he had 
several skin cancers treated, one on his neck and one on the 
left upper arm.  The VA examiner noted that a previous letter 
from the Mayo Clinic indicated that the lesion on his left 
upper arm was a so-called dysplastic nevus.  According to the 
VA examiner, however, this lesion really was not a carcinoma.  
It was noted that the veteran previously had lots of actinic 
keratosis.  He spent 21 months in service, and was stationed 
in Florida and California and was in flight training.  Upon 
examination, there was no evidence of active carcinoma, 
melanoma, or other unusual pigmented lesions.  The VA 
examiner examined all of the veteran's sun-exposed skin.  The 
veteran had lots of actinic keratosis and diffused photo 
damage with atrophic pink scaly skin across the dorsal 
forearms, upper arms and lots on his face.  He had a plan of 
continued care with Dr. D.B.

Regarding diagnosis, the VA examiner stated that the 
veteran's claim for service connection for actinic keratosis 
and skin cancer would have to be seen in light of the fact 
that these conditions were caused by cumulative sun exposure.  
The examiner stated that the 21 months of his military 
service would have to be factored in as opposed to the at 
least 600 months afterwards where the veteran also had sun 
exposure while gardening, mowing the lawn, and doing 
recreational and occupational activities.  Therefore, the 
veteran would have a hard time saying that anything more than 
1/50th or so of the responsibility of his actinic keratosis 
and carcinomas would be attributable to his time during his 
military service.   	

In May 2004, the veteran appeared and testified at a personal 
hearing via videoconference.  He testified that his skin 
disorder due to over exposure to the sun began during 
service, while stationed in Florida.  At that time, he was in 
boot camp, and experienced an outbreak of blisters on his 
whole upper body and arms, neck and face.  He also had 
sunburns and the Navy did not offer him any sunscreen 
protection.  No treatment for his skin condition was offered 
by the Navy.  The veteran indicated that he was exposed to 
the sun 17 months out of his 21 months of active duty.  He 
reported that he was not treated within the first few years 
of leaving service.  He indicated that the first time he was 
tested for phosphorous skin cancer was about five years back.  







Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claim.  The veteran was not provided with 
the information required under VCAA until after the RO's 
initial decision on this claim.  However, as a result of the 
ongoing development of the claim, this procedural 
irregularity did not result in prejudice to the claimant.  
The veteran was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was 
adjudicated in September 2002.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
In June 2002, the RO sent the veteran a letter providing the 
notices required under VCAA.  The RO specified the 
information and evidence needed to substantiate a claim for 
service connection, with specific reference to the need to 
provide evidence showing a disease that began in or was made 
worse during military service or an event in service causing 
injury or disease, to provide evidence of a current physical 
disability, and to provide evidence of a relationship between 
the current disability and an injury, disease, or event in 
service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).
In the letter dated June 2002, it was explained to the 
veteran what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as medical records, employment records, 
and records from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  With regard 
to the claimant's responsibilities in the development of the 
claim, the letter of June 2002 explained that the claimant 
needed to provide VA with such information as the names and 
addresses of the person, agency or company who had records 
that you think will help VA decide the claim, the approximate 
time frame covered by the records, and the condition for 
which you were treated, in the case of medical records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
While the RO's request was not stated in the exact wording 
above, the RO informed the veteran to tell VA about any 
additional information or evidence that you want VA to try to 
get for you.  

Thus, the letter of June 2002, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).




However, as noted above, there was a procedural irregularity.  
The notice letter was dated in June 2002, or over nine months 
after the RO initially decided the case.  Both 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) require that 
information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than three months after June 2002, and the veteran 
participated in that development.  In the three months 
following June 2002, several important items of evidence were 
added to the record, including a personal statement and a VA 
medical examination report.  In September 2002, the RO 
reviewed this evidence, adjudicated the claim, and sent the 
claimant a statement of the case.  
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand 
for further development is not required.

II.	Service connection for a skin disability 
due to sun exposure.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d). 

In this case, the question that must be answered regarding 
the veteran's claim is whether his current skin disorder is 
related to service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West 2002).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  The Court has rejected the "treating physician 
rule," which holds that opinions of a claimant's treating 
physician are entitled to greater weight than opinions from 
medical experts who have not treated a claimant. Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993).

In this case, the evidence shows that the veteran is not 
entitled to service connection for a skin disability due to 
sun exposure in service.

While it is unclear whether the veteran currently has skin 
cancer, the evidence shows that the veteran has a current 
skin disorder of keratosis.  According to his March 2000 
dermatology examination, the veteran had a lesion on his left 
shoulder.  Biopsy results indicated a compound nevus with 
mild cytologic and architectural atypia.  Dr. D.B. stated 
that by September 2000, the veteran had a history of actinic 
keratoses, but no actual skin cancers.  At a January 2001 
treatment, Dr. D.B. noted multiple, ill-defined actinic 
keratoses on the veteran's forearms and hands.  A subsequent 
dermatitic response from medication indicating the presence 
of actinic keratoses and/or early skin cancers.  According to 
the June 2002 VA exam report, the examiner noted that while 
the veteran had a history of actinic keratosis, the veteran's 
lesion on his left upper arm noted in March 2000 at the Mayo 
Clinic was a so-called dysplastic nevus.  The VA examiner 
stated that this lesion was really not a carcinoma.  Upon 
examination in June 2002, there was no evidence that the 
veteran had active carcinoma, melanoma, or other unusual 
pigmented lesions.

While the veteran has a current skin disorder, the evidence 
of record does not support the conclusion that his skin 
disorder is related to service.  The veteran contends that 
his skin condition is related to his continuous sun exposure 
and sunburns experienced during his military service.  
However, the veteran's separation examination report 
indicated normal skin.  His service medical records are 
devoid of any complaints, treatment or findings of sunburns, 
keratosis or skin cancer.  Furthermore, the medical evidence 
of record does not show that the veteran was treated or 
diagnosed with a skin disorder until around March 2000, more 
than 50 years following his discharge from service.  

Furthermore, medical evidence of record does not show that it 
is more likely than not that the veteran's skin condition is 
related to or the result of his service.  While private 
physician Dr. D.B. does state that actinic keratosis is 
almost always caused by excessive sun exposure and that sun 
damage accumulates over the years, Dr. D.B. also states that, 
in the veteran's case, no one can ascertain what level of 
contribution there is regarding the veteran's environmental 
exposure and his resulting skin disorder.  While this 
physician believed that the veteran's sun exposure in the 
military impacted his dermatologic condition, Dr. D.B. also 
stated that she would never purport that the veteran's skin 
condition was entirely due to his sun exposure while in the 
military.

At the veteran's June 2002 VA examination, the VA examiner 
indicated that the veteran's skin condition must take into 
account his post-service activities involving sun exposure.  
The VA examiner stated that the veteran's claim for service 
connection for actinic keratosis and skin cancer has to be 
seen in light of the fact that these conditions are caused by 
cumulative sun exposure.  The examiner stated that the 21 
months of the veteran's military service would have to be 
factored in as opposed to the at least 600 months afterwards 
where the veteran also had sun exposure while gardening, 
mowing the lawn, and doing recreational and occupational 
activities.  In his statement received January 2002, the 
veteran himself stated that he gardened, playing softball and 
baseball, washed the car and mowed year after leaving 
service, and did so at times without enough sun protection.  
He indicated that he got sunburned as a result of such 
activity.  In June 2002, the VA examiner concluded that the 
veteran would have a hard time saying that anything more than 
1/50th or so of the responsibility of his actinic keratosis 
and carcinomas would be attributable to his time during his 
military service.   	

In addition, while the veteran contends that his skin damage 
was cumulative and his skin disorder was related to his sun 
exposure and sunburns during service, he is not a physician 
and is not competent to provide evidence requiring medical 
expertise.  He is not competent to link his current skin 
disorder to claimed sun exposure in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The fact that no complaints, treatment or findings of 
sunburns or skin conditions were found during service, 
coupled with the lack of medical evidence establishing a 
relationship between his skin disorder and service, combines 
to outweigh the veteran's contentions.  In short, the 
evidence does not adequately demonstrate that it is at least 
as likely as not that the veteran's skin disorder resulted 
from an injury, disease or event incurred in service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim of service connection for a skin disability due to sun 
exposure must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).










ORDER

Entitlement to service connection for a skin disability due 
to sun exposure is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



